120 F.3d 276
Barbara G. Turpeau, Kevin M. Cuevas, Sandra K. Wright,William P. Tugglev.Fidelity Financial Services, Inc., Admiral Life InsuranceCompany of America, Bank South Corporation, Successor toBarnett Bank of Fayette, JMIC Life Insurance Company,Mercury Finance Company of Georgia, Union Fidelity LifeInsurance Company, Fidelity National Bank, TransouthMortgage Corporation, American National Insurance Company,Chrysler Credit Corporation, MIC Life Insurance
NO. 96-8603
United States Court of Appeals,Eleventh Circuit.
July 09, 1997
N.D.Ga., 112 F.3d 1173

1
DENIALS OF REHEARING EN BANC.